Citation Nr: 0619518	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for right ankle 
strain with residual weakness, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1992 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the St. Louis, Missouri, Department of Veteran's Affairs 
(VA) Regional Office (RO).

In March 2005, the veteran testified before the undersigned 
at a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At her 2005 hearing, the veteran reported that her right 
ankle condition had worsened since the last comprehensive VA 
examination.  The veteran also testified that she was now 
having neurological involvement as it related to her service-
connected low back disorder.  At the time of the hearing, the 
veteran's representative requested that the veteran be 
afforded an additional VA examination as a result of the 
worsening of symptomatology.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGPREC 
11-95 (1995).

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current orthopedic manifestations of 
the service-connected degenerative disc 
disease of the lumbar spine and the 
residuals of the right ankle sprain.  The 
claims folder must be made available to 
the examiner for review.

The examiner should report the ranges of 
thoracolumbar spine and right ankle 
motion in degrees.

The examiner should report the degrees of 
additional range-of-motion loss, if any, 
due to weakened movement, excess 
fatigability, incoordination or pain.

The examiner should also report the 
degrees of additional limitation of 
motion during flare-ups.

2.  The veteran should be afforded a VA 
neurologic examination to evaluate the 
neurologic manifestations of the lumbar 
degenerative disc disease.  The claims 
folder should be made available to the 
examiner for review.

The examiner should note the extent of 
any doctor prescribed bed rest during the 
previous 12 months.

The examiners should also note any nerves 
affected by the back disability.  For 
each such nerve, the examiner should 
describe all associated symptomatology 
and express an opinion as to the severity 
of such symptomatology.

3.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


